Title: To James Madison from the Inhabitants of Boothbay, District of Maine, 7 July 1812 (Abstract)
From: Boothbay, District of Maine Inhabitants
To: Madison, James


7 July 1812. State that “the Harbour of said Town formerly Known by the name of Townsend Harbour is one of the best on the whole Coast of the United States of America,” with easy access, weak tides, and shelter against “tempestous weather.” This harbor “would if fortified, in time of War, not only afford a Shelter to the Coasting Trade, but to Merchant & other Vessells that might be pursued by the Enemy on this part of the Coast.” Observe that “there is not a Gun belonging to this Town larger than a Musket; and that the Harbour is in the most defenceless situation; exposed to the descents and attacks of the Enemy; and (which is most expected and dreaded) to the ravages and depredations of marauding Parties.” Petition JM “to grant them speedily the aid of a Naval or Land force.”
